Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37589 Filed 09/17/20 Page 1 of 27




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

  PATTI JO CAHOO, et al.,

             Plaintiffs,                        Case No. 17-10657
                                                Hon. David M. Lawson
  v.
                                                Mag. R. Steven Whalen
  SAS INSTITUTE INC., et al.,

            Defendants.
  _______________________________/


     DEFENDANTS STEVE GESKEY’S, SHEMIN BLUNDELL’S,
    DORIS MITCHELL’S, DEBRA SINGLETON’S AND SHARON
    MOFFETT-MASSEY’S JOINT RESPONSE TO CARMELITA
  COLVIN’S MOTION TO INTERVENE IN CASE NO. 2:17-cv-10657
  AS PLAINTIFF AND CLASS REPRESENTATIVE PURSUANT TO
             FED. R. CIV. P. 24(a)(2) AND (b)(1)(B)

                                          Dana Nessel
                                          Attorney General

                                          Kimberly K. Pendrick (P59382)
                                          Rebecca M. Smith (P72184)
                                          Assistant Attorneys General
                                          Attorneys for Geskey, Blundell,
                                          Mitchell, and Singleton
                                          Labor Division
                                          3030 W. Grand Blvd., Ste. 9-600
                                          Detroit, MI 48202
                                          (313) 456-2200
                                          pendrickk@michigan.gov
  Dated: September 17, 2020
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37590 Filed 09/17/20 Page 2 of 27




                                          Dana Nessel
                                          Attorney General

                                          Debbie K. Taylor (P59382)
                                          Assistant Attorney General
                                          Attorney for Sharon Moffett-
                                          Massey
                                          Labor Division
                                          3030 W. Grand Blvd., Ste. 9-600
                                          Detroit, MI 48202
                                          (313) 456-2200
                                          Taylord8@michigan.gov

  Dated: September 17, 2020
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37591 Filed 09/17/20 Page 3 of 27




                                     TABLE OF CONTENTS
                                                                                                        Page
  Index of Authorities...................................................................................ii

  Concise Statement of Issues Presented ................................................... iv

  Controlling or Most Appropriate Authority............................................. iv

  Introduction ............................................................................................... 1

  Statement of Facts .................................................................................... 2

  Argument ................................................................................................... 6

  I.      Plaintiffs’ motion to intervene is untimely and the delay is
          prejudicial to the State Defendants ................................................. 7

          A.      This suit has progressed to a late stage in the proceedings .. 8

          B.      Plaintiffs knew, or should have known, of the possible
                  problems with Cahoo’s and Mendyk’s participation in this
                  case long before today ............................................................. 9

          C.      The Defendants will be prejudiced by the late intervention of
                  a new plaintiff after the close of discovery and filing of
                  dispositive motions ................................................................ 10

          D.      There are no unusual circumstances favoring intervention 11

  II.     There is no need to allow intervention of a plaintiff with a
          separation issue as current plaintiff Michelle Davison can
          adequately represent any similarly situated class members. ....... 13

  III.    Plaintiffs cannot use a motion to intervene to remedy the defect
          with Cahoo’s and Mendyk’s participation. .................................... 14

  IV.     Plaintiffs concede class members lacking a named plaintiff with
          an identical separation issue should be excluded, limiting their
          class in the event intervention is denied. ...................................... 17

  Conclusion ............................................................................................... 18

                                                        i
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37592 Filed 09/17/20 Page 4 of 27




                               INDEX OF AUTHORITIES

                                                                                             Page
  Cases
  American Special Risk Ins. Co. v. City of Centerline,
      69 F.Supp.2d 944 (E.D. Mich. 1999) ................................................ 7

  Blount-Hill v. Zelman,
       636 F.3d 278 (6th Cir. 2011) ...................................................... 7, 10

  Bromley v. Mich. Education Ass’n.,
      178 F.R.D. 148 (1998) ..................................................................... 16

  Desrosiers v. Asset Acceptance, LLC,
       No. 14-CV-13704, 2015 WL 3441171 (E.D. Mich. May 28, 2015) . 17

  Interstate Commerce Comm. v. Southern Railway Co.,
        380 F.Supp. 386 (M.D. Ga. 1974) ................................................... 14

  Interstate Commerce Comm. v. Southern Railway Co.,
       543 F.2d 534 (5th Cir. 1976) .......................................................... 14

  McClune v. Shamah,
      593 F.3d 482 (3d Cir. 1979) ...................................................... 14, 15

  Police & Fire Retirement System of City of Detroit v. IndyMac MBS,
        Inc.,
        721 F.3d 95 (2d Cir. 2013) .............................................................. 14

  Sandoval v. County of Sonoma,
      No. 2015 WL 1926269 (N.D. Cal. April 27, 2015).......................... 17

  Sawtell v. E.I. du Pont de Nemours and Co., Inc.,
      22 F.3d 248 (10th Cir. 1994) .......................................................... 17

  Scott v. Ameritech Publishing, Inc.,
        938 F. Supp.2d 702 (E.D. Mich. 2013) ......................................... 6, 7

  Shy v. Navistar Intern. Corp.,
       291 F.R.D. 128 (S.D. Ohio 2013) .................................................... 10

                                                  ii
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37593 Filed 09/17/20 Page 5 of 27




  Smith v. Pennington,
       352 F.3d 884 (4th Cir. 2003) .......................................................... 17

  Trief v. Dun & Bradstreet Corp.,
        144 F.R.D. 193 (S.D.N.Y. 1992) ..................................................... 16

  U.S. v. Albert Inv. Co., Inc.,
       585 F.3d 1386 (10th Cir. 2009) ...................................................... 13

  U.S. v. Johnson,
       752 F.2d 206 (6th Cir. 1985) .......................................................... 18

  U.S. v. Tennessee,
       260 F.3d 587 (6th Cir. 2001) ........................................................ 8, 9

  United States v. Ritchie Special Credit Invs., Ltd.,
       620 F.3d 824 (8th Cir. 2010) ............................................................ 7

  Rules
  Fed. R. Civ. P. 24(a)(2) .............................................................................. 6

  Fed. R. Civ. P. 24(b)(1)(B) ......................................................................... 6

  Fed. R. Civ. P. 24(b)(3) .............................................................................. 7




                                                     iii
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37594 Filed 09/17/20 Page 6 of 27




             CONCISE STATEMENT OF ISSUES PRESENTED

        1.    Carmelita Colvin requests to intervene as an additional
              plaintiff to replace Plaintiffs Patti Jo Cahoo and Kristin
              Mendyk as the class representative for plaintiffs with a
              separation issue in the event they are dismissed and to
              afford Plaintiffs additional discovery opportunities. But
              Plaintiffs were aware, or should have been aware, of issues
              with Cahoo’s and Mendyk’s representation early in the case.
              Discovery has already closed, and summary judgment
              motions have been filed. Adding a new plaintiff at this late
              stage in the proceedings would add extra delay and expense.
              Should Colvin’s request to intervene be denied?

        2.    Case law supports that a deficiency with a named plaintiff’s
              ability to maintain a lawsuit cannot be remedied through a
              motion to intervene. Colvin seeks to replace Cahoo and
              Mendyk, who are the subject of a motion to dismiss because
              they are not the real parties in interest to their claims.
              Should Colvin’s request to intervene as Cahoo’s and
              Mendyk’s replacement be denied?

      CONTROLLING OR MOST APPROPRIATE AUTHORITY

  Authority: Fed. R. Civ. P. 24

  Blount-Hill v. Zelman, 636 F.3d 278 (6th Cir. 2011)

  McClune v. Shamah, 593 F.3d 482 (3d Cir. 1979)




                                       iv
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37595 Filed 09/17/20 Page 7 of 27




                             INTRODUCTION

        Plaintiffs, Patti Jo Cahoo and Kristin Mendyk, are the subjects of

  a dismissal motion. In a last-minute attempt to save their unsupported

  claims, Plaintiffs ask this Court to allow claimant Carmelita Colvin to

  stand in their place. However, Plaintiffs were on notice through

  affirmative defenses and during discovery that Cahoo and Mendyk

  could be dismissed because they were not the real parties in interest for

  their claims.

        Adding a new plaintiff and putative class representative at this

  late stage of the proceedings would be prejudicial to the Defendants as

  discovery has closed, and dispositive motions have been filed, and a new

  plaintiff will delay this matter, which has been pending for more than

  three years. More importantly, the defects in Cahoo’s and Mendyk’s

  participation cannot be cured with a motion to intervene. The request

  to intervene should be denied.

        The Defendants also request that in the event the pending

  motions to intervene are denied, and Cahoo and Mendyk are dismissed,

  the scope of the putative class be narrowed to exclude those with



                                       1
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37596 Filed 09/17/20 Page 8 of 27




  similar separation issues based on Plaintiffs’ concession that they need

  a class representative for each type of eligibility issue.


                          STATEMENT OF FACTS

        Plaintiffs filed the instant putative class action on March 2, 2017.

  (Cplt., Doc. 1, PageID.1–23.) Though their claims all relate to the

  manner in which fraud was adjudicated, the amended complaint

  included some plaintiffs whose fraud cases arose out their separation

  from their prior employment and some whose fraud cases arose out of

  their subsequent remuneration. (Am. Cplt., Doc. 43, PageID.751, 758.)

  Cahoo and Mendyk are identified as plaintiffs whose claims arose out of

  their separation, specifically their having voluntarily quit their prior

  jobs. (Pltfs.’ Summ. Jud. Mot., Doc. 433, PageID.24886, 24889–24890.)

  Plaintiff Michelle Davison’s case also involved a voluntary

  quit/separation issue. (Id. at PageID.24875; see also, Hart Dep., Ex. A,

  pp. 78–79; Davison File., Ex. B, pp. 1403–1412.) Defendant CSG filed

  its answer and affirmative defenses in March of 2018 setting forth that

  the Plaintiffs’ claims may be barred because they are not the proper

  party in interest to assert their claims. (Answer; Doc. 132,

  PageID.3585–3627.)

                                        2
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37597 Filed 09/17/20 Page 9 of 27




        This Court issued a series of scheduling orders, the most recent of

  which extended discovery until July 6, 2020, and the deadline for filing

  of dispositive motions to July 22, 2020. (Order to Extend, Doc. 372,

  PageID.16301–16302; Text Only Order entered 7/17/20.) Plaintiffs’ own

  Complaint demonstrates their knowledge that bankruptcy filings were

  an issue in this case. (Am. Cplt., PageID.758, ¶ 22.) Their allegations

  specifically include an allegation that Ms. Mitchell referred adversary

  proceedings in bankruptcy matters to the Attorney General’s office.

  (Am. Cplt., PageID.781, ¶ 163.) During discovery it became readily

  apparent that Cahoo and Mendyk had filed bankruptcy, raising the

  question of whether their claims in this litigation belonged to the

  trustee administering their bankruptcy estates. The notes in Cahoo’s

  unemployment claim file, which was produced in 2019, detailed that she

  filed a Chapter 7 bankruptcy on September 22, 2016. (Cahoo File,

  Ex. C, pp. 28–29.) Mendyk’s unemployment claim file, also produced in

  2019, details she filed a Chapter 13 case on December 16, 2016.

  (Mendyk File, Ex. D, pp. 33–37.) Cahoo and Mendyk also discussed

  their bankruptcies at length in their depositions taken on December

  2nd and 5th, 2019. (Cahoo Dep., Ex. E, pp. 70, 105–109, 115, 118–122,


                                       3
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37598 Filed 09/17/20 Page 10 of 27




  124–125, 128, 130–133, 147, 151–152, 156, 164, 176, 178, 193–196, 200–

  203, 211–215, 217–218, 280–282, 309, 312; Mendyk Dep., Ex. F, pp. 15–

  16, 18–20, 69–71, 126, 128–136, 163–174, 221–224, 240, 259, 264–265,

  293–294, 346.) Mendyk entered into a consent judgment related to her

  bankruptcy that admitted she engaged in fraud. (Mendyk Dep., Ex. F,

  pp. 71, 165.)

          On May 6, 2020, CSG1 filed a motion seeking to dismiss Cahoo

  and Mendyk for several reasons related to their bankruptcy filings,

  including that their bankruptcy filings meant their bankruptcy estates,

  not them personally, were the real parties in interest. (CSG Mot to

  Dismiss, Doc. 297, PageID.10885–10887.)

          The July 6, 2020 date for discovery closure ran without mention of

  Carmelita Colvin or adding another plaintiff to the case in the event

  Cahoo and Mendyk were dismissed through CSG’s motion. All

  remaining parties filed summary judgment motions in July 2020.


  1   Plaintiffs allege that FAST filed a similar motion seeking to dismiss
      Cole on grounds related to her not being the real party in interest.
      (See Pltf.’s Mot. to Intervene, Doc. 454, PageID.27886–27887, 27890,
      27894–27895, citing FAST’s Mot. to Dismiss, Doc. 313.) However,
      FAST’s Motion to Dismiss did not make an argument based on Cahoo
      or Mendyk not being a party in interest due to their bankruptcy
      filings. (FAST’s Mot. to Dismiss, Doc. 313, PageID.11853–11890.)
                                       4
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37599 Filed 09/17/20 Page 11 of 27




  (Summ. Jud. Mots., Doc. No. 423, PageID.18314–18367; Doc. No. 425,

  19434–19492; Doc. No. 429, PageID.22207–22271; Doc. No. 433,

  PageID.24864–24909.) These motions are set for hearing on December

  8, 2020.

        Colvin filed the instant motion, through Plaintiffs’ counsel,

  seeking to intervene as a new plaintiff class representative to provide a

  possible replacement for Cahoo and Mendyk as a claimant with

  separation issues related to her fraud findings. With discovery closed

  and the deadline for summary judgment past, it is too late to add

  additional party plaintiffs.




                                       5
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37600 Filed 09/17/20 Page 12 of 27




                                 ARGUMENT

        Intervention in a case is governed by Rule 24. A party may

  intervene by right if they claim an interest relating to the property or

  transaction that is the subject of the suit, and “is so situated that

  disposing of the action may as a practical matter impair or impede the

  movant’s ability to protect its interest, unless existing parties

  adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). The Sixth

  Circuit requires the following four elements to be satisfied before a

  party may intervene as of right: “(1) timeliness of the application to

  intervene, (2) the applicant’s substantial legal interest in the case, (3)

  impairment of the applicant's ability to protect that interest in the

  absence of intervention, and (4) inadequate representation of that

  interest by parties already before the court.” Scott v. Ameritech

  Publishing, Inc., 938 F. Supp.2d 702, 710 (E.D. Mich. 2013).

        Permissive intervention by a party is permitted where the party

  has a claim or defense that “shares with the main action a common

  question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Whether to permit

  or deny permissive intervention is within the Court’s discretion.

  American Special Risk Ins. Co. v. City of Centerline, 69 F.Supp.2d 944,


                                       6
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37601 Filed 09/17/20 Page 13 of 27




  955 (E.D. Mich. 1999). For permissive intervention, a court must

  “consider whether the intervention will unduly delay or prejudice the

  adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).


  I.    Plaintiffs’ motion to intervene is untimely and the delay is
        prejudicial to the State Defendants

        “[T]he timeliness of a motion to intervene is a threshold issue.”

  Blount-Hill v. Zelman, 636 F.3d 278, 284 (6th Cir. 2011), quoting

  United States v. Ritchie Special Credit Invs., Ltd., 620 F.3d 824, 832

  (8th Cir. 2010). Timeliness is a central factor in both permissive

  intervention and intervention by right. Scott, 938 F.Supp.2d at 710.

        When evaluating the timeliness of a motion to intervene, courts

  consider: (1) the point to which the suit has progressed; (2) the purpose

  for which intervention is sought; (3) the length of time preceding the

  application during which the proposed intervenors knew or should have

  known of their interest in the case; (4) the prejudice to the original

  parties to the proposed intervenors’ failure to promptly intervene after

  they knew or reasonably should have known of their interest in the

  case; and (5) the existence of unusual circumstances militating against

  or in favor of intervention. Scott, 938 F.Supp.2d at 710, citing Blount-

  Hill, 636 F.3d at 279.
                                       7
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37602 Filed 09/17/20 Page 14 of 27




        Applying these factors to the instant case, Colvin’s motion to

  intervene is untimely. The Plaintiffs have known of Cahoo’s and

  Mendyk’s bankruptcies and had time to evaluate their impact since the

  early stages of this case—even prior to the filing of the Amended

  Complaint. Allowing a substitute plaintiff to intervene and take

  Cahoo’s and Mendyk’s places after the close of discovery and the filing

  of summary judgment motions is prejudicial to the Defendants and only

  serves to prolong this already lengthy litigation.


        A.    This suit has progressed to a late stage in the
              proceedings

        Addressing the first factor of the timeliness analysis, if there has

  been “extensive progress in the district court before the [intervenors]

  moved to intervene,” then this factor weighs against intervention. U.S.

  v. Tennessee, 260 F.3d 587, 593 (6th Cir. 2001). This case has

  progressed to the point that allowing additional parties would create

  great difficulty. The case was commenced more than three years ago.

  (Cplt., Doc. 1, PageID.1–23.) Discovery closed July 6, 2020, and several

  summary judgment motions are pending based on the original parties

  and facts ascertained during an extensive period of discovery. (Order to

  Extend, Doc. 372, PageID.16301–16302; Text Only Order entered
                                       8
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37603 Filed 09/17/20 Page 15 of 27




  7/17/20; Summ. Jud. Mots., Doc. No. 423, PageID.18314–18367; Doc.

  No. 425, 19434–19492; Doc No. 429, PageID.22207–22271; Doc. No. 433,

  PageID.24864–24909; Order, Doc. 457, PageID.457.)


        B.    Plaintiffs knew, or should have known, of the possible
              problems with Cahoo’s and Mendyk’s participation in
              this case long before today

        Parties aware that their interests may be impaired by a litigation

  outcome are “obligated to seek intervention as soon as it is reasonably

  apparent” that there is a need to intervene. Tennessee, 260 F.3d at 594.

  Here, Plaintiffs were aware that bankruptcy issues were involved prior

  to filing their Amended Complaint, and received further notice when of

  CSG’s intention to defend this action by claiming one or more plaintiffs

  were not the proper party to raise their claims all the way back when it

  filed its answer and affirmative defenses in March of 2018. (CSG

  Answer; Doc. 132, PageID.3624.) Plaintiffs’ counsel should have

  investigated this affirmative defense earlier in the discovery process.

  Counsel was certainly aware of the bankruptcy issues that are

  referenced in the Amended Complaint and, at the very least, when

  Cahoo’s and Mendyk’s unemployment files were provided and when

  they were deposed in 2019. (Cahoo File, Ex. C; Cahoo Dep., Ex. E;

                                       9
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37604 Filed 09/17/20 Page 16 of 27




  Mendyk File, Ex. D; Mendyk Dep., Ex. F.) The information was

  available, and Plaintiffs’ attorneys should have been aware of possible

  issues with their participation some time ago.


        C.    The Defendants will be prejudiced by the late
              intervention of a new plaintiff after the close of
              discovery and filing of dispositive motions

        Courts have held that “possible prejudice from dilatory

  intervention often weighs against non-parties seeking to intervene after

  the expense of discovery or on the eve of trial.” Shy v. Navistar Intern.

  Corp., 291 F.R.D. 128, 134 (S.D. Ohio 2013), citing Blount-Hill, 636 F.3d

  at 284.

        This case is more than three years old. (Cplt., Doc. 1, PageID.1–

  23.) After several extensions, discovery closed more than two months

  ago. (Order to Extend, Doc. 372, PageID.16301–16302.) The deadline

  for summary judgment motions ran more than a month ago. (Text Only

  Order entered 7/17/20.) All of the remaining parties filed summary

  judgment motions in compliance with this deadline, the deadlines for

  response the response is passed and reply briefs are due on September

  21st. (Summ. Jud. Mots., Doc. No. 423, PageID.18314–18367; Doc. No.




                                       10
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37605 Filed 09/17/20 Page 17 of 27




  425, 19434–19492; Doc No. 429, PageID.22207–22271; Doc. No. 433,

  PageID.24864–24909; Order, Doc. 457, PageID.457.)

        At this late point in the proceedings, it would be extremely

  prejudicial to the Defendants to add Colvin as a named plaintiff. Her

  voluminous claim records would need to be subpoenaed and produced by

  the Unemployment Insurance Agency and reviewed by the parties,

  written discovery would have to be conducted regarding Colvin’s claims

  and, at a minimum, depositions would need to be completed for Colvin

  and an Agency examiner to explain the contents of her file. The

  summary judgment briefing would also require revision to address any

  new facts and arguments regarding Colvin. Adding Colvin as a named

  plaintiff would require considerable additional discovery, delay, and

  expense, resulting in prejudice to the Defendants.


        D.    There are no unusual circumstances favoring
              intervention

        Plaintiffs do not allege any specific unusual circumstances

  requiring Colvin’s intervention. (Mot. to Intervene, Doc. No. 477,

  PageID.37527–37540.) In fact, the only relevant circumstance they

  raise for including Colvin is that they fear losing their plaintiff

  representatives with an underlying separation issue due to a dismissal
                                       11
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37606 Filed 09/17/20 Page 18 of 27




  motion and they seek a replacement with similar circumstances. (Id.)

  But Plaintiffs also have another reason for doing so—to conduct

  additional discovery to bolster their meager evidence supporting their

  claims. Plaintiffs’ claims center on their fraud cases having been auto-

  adjudicated by the MiDAS system. (Am. Cplt., Doc. 43, PageID. 751,

  763–768, 770–771, 777, 783.) Discovery has revealed that both Cahoo’s

  and Mendyk’s fraud cases were adjudicated by human examiners and

  were not auto-adjudicated. The Agency representative reviewing

  Cahoo’s case testified Cahoo did not receive an automated fraud

  determination, and the fact that she was assessed “manual” restitution

  indicated staff involvement. (Smith Dep., Ex. G, pp. 180–181; Cahoo

  File, Ex. C, p. 1.) The representative examining Mendyk’s file similarly

  testified that Mendyk did not have an auto-adjudication of fraud.

  (Potter Dep., Ex. H, p. 164–165, 173.) Plaintiffs wish to utilize the

  intervention opportunity to conduct additional discovery and save

  claims undercut by the revelations made during the depositions in this

  case. But adding a new plaintiff in the hopes of extending discovery

  and establishing more favorable facts is not a reason to grant the

  motion. In fact, Courts have held that intervening parties may be


                                       12
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37607 Filed 09/17/20 Page 19 of 27




  denied discovery, particularly when they intervene late in a lawsuit.

  U.S. v. Albert Inv. Co., Inc., 585 F.3d 1386, 1396 (10th Cir. 2009).

        The above factors disfavor Colvin’s intervention in this matter at

  such a late stage in the proceedings, and the motion should be denied as

  untimely.


  II.   There is no need to allow intervention of a plaintiff with a
        separation issue as current plaintiff Michelle Davison can
        adequately represent any similarly situated class
        members.

        Colvin’s stated reason for seeking to intervene in this lawsuit is to

  replace Cahoo and Mendyk as the plaintiff representing putative class

  members with separation issues underlying their fraud determinations;

  she, Cahoo, and Mendyk were all disqualified from benefits for having

  voluntarily quit their jobs. (See Mot. to Intervene, Doc. No. 477,

  PageID.37532, 37535–37537.) But even if Cahoo and Mendyk were

  dismissed, there is a class representative to represent these putative

  class members among the existing Plaintiffs: Plaintiff Michelle

  Davison’s case also involved a voluntary quit/separation issue (Id. at

  PageID.24875; see also, Hart Dep., Ex. A, pp. 78–79; Davison File, Ex.

  B, pp. 1403–1412.) There is no need to replace the class representative


                                       13
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37608 Filed 09/17/20 Page 20 of 27




  for those with separation issues in the event Cahoo and Mendyk are

  dismissed because there is already an existing Plaintiff with the same

  separation issue.

  III. Plaintiffs cannot use a motion to intervene to remedy the
       defect with Cahoo’s and Mendyk’s participation.

        Multiple federal courts have held that where there is a

  jurisdictional defect with the original case or parties, “it cannot be aided

  by the intervention of a plaintiff with a sufficient claim.” Police & Fire

  Retirement System of City of Detroit v. IndyMac MBS, Inc., 721 F.3d 95,

  110 (2d Cir. 2013). As one court put it, “it is elementary that

  jurisdictional defects in the original complaint cannot be remedied by

  the papers of intervenors, nor can authority to bring a suit be bestowed

  by intervenors on an original plaintiff where no such authority existed

  prior to intervention.” Interstate Commerce Comm. v. Southern Railway

  Co., 380 F.Supp. 386, 394 (M.D. Ga. 1974), aff’d in relevant part, 543

  F.2d 534 (5th Cir. 1976). Motions to intervene are “not an appropriate

  device to cure a situation in which plaintiffs have stated causes of

  action that they have no standing to litigate.” McClune v. Shamah, 593

  F.3d 482, 486 (3d Cir. 1979).



                                       14
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37609 Filed 09/17/20 Page 21 of 27




         In McClune, a limited partnership entity sought to intervene as a

  party plaintiff in a suit brought by the individual partners. Id. at 484.

  The motion to intervene was filed in response to a motion to dismiss

  filed by the defendants, alleging the claims in the case belonged to the

  partnership, not the individual partners. Id. at 485. The court denied

  the partnership’s motion to intervene, arguing that intervention “will

  not be permitted to breathe life into a nonexistent lawsuit” that the

  original plaintiffs had no authority to bring. Id. at 486. To the extent

  the partnership wished to litigate its claims, it was not precluded from

  litigating its claims in its own civil or bankruptcy proceeding. Id. at

  487.

         The same logic applies here. Just as in McClune, Cahoo’s and

  Mendyk’s claims belong to a party other than the named plaintiff,

  specifically their bankruptcy estates. (CSG Mot to Dismiss, Doc. 297,

  PageID.10885–10887.) McClune is clear that intervention by another

  party with the ability to bring the claim cannot be used to cure such a

  deficiency. Colvin’s motion to intervene should be denied, just as the

  partnership’s motion was in McClune.




                                       15
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37610 Filed 09/17/20 Page 22 of 27




        The cases Colvin cites do not change this conclusion. While Trief

  and Bromley allowed intervention by additional plaintiffs, they did not

  present the same circumstances as here. In Trief, an individual sought

  to intervene as a named plaintiff to expand the putative class to include

  those who purchased stocks later than the existing plaintiffs. Trief v.

  Dun & Bradstreet Corp., 144 F.R.D. 193, 202 (S.D.N.Y. 1992). The

  defendants sought to exclude the intervening party on the grounds that

  the statute of limitations on his claim had expired, but the court

  allowed his participation, reasoning that the filing of the class action

  complaint tolled his statute of limitations because he was a member of

  the putative class. Id. at 202–203.

        Similarly, Bromley dealt with a statute of limitations issue for a

  class member seeking to intervene as a named plaintiff to include a

  number of additional teacher unions in the complaint. Bromley v. Mich.

  Education Ass’n., 178 F.R.D. 148, 159–160 (1998). The intervening

  parties were not seeking to entirely replace a named plaintiff who

  lacked the ability to maintain the suit. There is also no indication that

  the motions to intervene in Trief and Bromley were filed so late in the




                                        16
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37611 Filed 09/17/20 Page 23 of 27




  proceedings. These cases are therefore distinguishable from the

  circumstances here.


  IV.   Plaintiffs concede class members lacking a named plaintiff
        with an identical separation issue should be excluded,
        limiting their class in the event intervention is denied.

        Plaintiffs seeking certification of a class “cannot expand the class

  definition,” but they “can narrow the definition used in the complaint.”

  Sandoval v. County of Sonoma, No. 2015 WL 1926269 (N.D. Cal. April

  27, 2015), at *2 (emphasis in original). Where plaintiffs “unambiguously

  assert[ ] a class definition more narrow than that required by their

  complaint,” their asserted class “is that more narrow definition.” Smith

  v. Pennington, 352 F.3d 884, 894 (4th Cir. 2003); see also, Sawtell v. E.I.

  du Pont de Nemours and Co., Inc., 22 F.3d 248, 253 (10th Cir. 1994)

  (holding plaintiff was not a member of more narrow class defined in

  motion for class certification). This court has approved the narrowing of

  a class based on the assertions of the plaintiff. Desrosiers v. Asset

  Acceptance, LLC, No. 14-CV-13704, 2015 WL 3441171 (E.D. Mich. May

  28, 2015), at *1 (approving Plaintiff’s request to narrow scope of class).

        In the instant intervention motion, Plaintiffs limit the scope of the

  putative class. Plaintiffs’ motion concedes that that they need a

                                       17
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37612 Filed 09/17/20 Page 24 of 27




  plaintiff for each type of eligibility issue. (Mot. To Intervene, Doc. 477,

  Page ID.37537; Bell Mot. to Intervene, Doc. 454, PageID.27892.) It is

  well established that “[s]tatements of an attorney that are directly

  related to the litigation at hand” are “within the attorney’s scope of

  authority and binding on the client.” U.S. v. Johnson, 752 F.2d 206,

  210–211 (6th Cir. 1985). The representations of Plaintiffs’ counsel in

  the motions to intervene indicate they agree that if Cahoo and Mendyk

  are dismissed, putative class members with similar eligibility issues

  would be excluded from the class. Thus, Plaintiffs class should be

  limited to exclude those with dissimilar eligibility issues.


                               CONCLUSION

        This case is now in its late stages with discovery closed and

  dispositive motions filed. The potential for Cahoo and Mendyk to be

  dismissed and the possible need for a replacement plaintiff with

  separation issues were known to Plaintiffs and their attorneys early in

  this case. Also, Plaintiffs have no need for an additional plaintiff

  because Michelle Davison, who is not a subject of CSG’s dismissal

  motions, has a separation issue similar to Cahoo and Mendyk’s.

  Adding a new plaintiff at this point in the proceedings would

                                       18
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37613 Filed 09/17/20 Page 25 of 27




  substantially prejudice Defendants and lead to unwarranted delay and

  expense. Case law further supports that the defects with Cole’s ability

  to maintain her claims cannot be cured through a motion to intervene.

  For these reasons, Colvin’s motion to intervene should be denied.

                                            Respectfully submitted,

                                            Dana Nessel
                                            Attorney General

                                            /s/ Kimberly K. Pendrick
                                            Kimberly K. Pendrick (P59382)
                                            Rebecca M. Smith (P72184)
                                            Assistant Attorneys General
                                            Attorneys for Geskey, Blundell,
                                            Mitchell, and Singleton
                                            Labor Division
                                            3030 W. Grand Blvd., Ste. 9-600
                                            Detroit, MI 48202
                                            (313) 456-2200
  Dated: September 17, 2020                 pendrickk@michigan.gov




                                       19
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37614 Filed 09/17/20 Page 26 of 27




                                            Dana Nessel
                                            Attorney General

                                            /s/ Debbie K. Taylor
                                            Debbie K. Taylor (P59382)
                                            Assistant Attorney General
                                            Attorney for Sharon Moffett-
                                            Massey
                                            Labor Division
                                            3030 W. Grand Blvd., Ste. 9-600
                                            Detroit, MI 48202
                                            (313) 456-2200
  Dated: September 17, 2020                 Taylord8@michigan.gov




                                       20
Case 2:17-cv-10657-DML-RSW ECF No. 480, PageID.37615 Filed 09/17/20 Page 27 of 27




                       CERTIFICATE OF SERVICE
        I hereby certify that on September 17, 2020, I electronically filed

  the above document(s) with the Clerk of the Court using the ECF

  System, which will provide electronic copies to counsel of record.

                                            /s/ Kimberly K. Pendrick
                                            Assistant Attorney General
                                            Attorneys for Geskey, Blundell,
                                            Mitchell, and Singleton




                                       21
